Citation Nr: 0802477	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-34 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for herniated disk, L5-1, postoperative (the "back 
disability").


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1987 to June 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied an increased rating for the veteran's 
herniated disk, L5-S1, postoperative, currently rated at 40 
percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's written statements to VA, she asserts that 
her service-connected spine disability affects her ability to 
work and that she should be granted a disability rating 
greater than 40 percent.  The record indicates that the 
veteran has been unable to work since March 2002.  The 
veteran had a VA exam in January 2006, and was diagnosed with 
residuals of laminectomy L5-S1 due to herniated nucleus 
pulposus with severe lumbosacral strain.

During the VA exam, the veteran indicated that pain radiated 
into the right lower extremity with paresthesias in the later 
aspect of the right lower extremity up to the level of the 
foot.  She stated that flare-ups occur with any mild day-to-
day activity movements and indicated that she had been 
incapacitated for 6 weeks in the last 12 months with 
physician prescribed rest.  The veteran stated that she 
ambulates with a wheeled walker, and is limited to the 
indoors.  Further, the veteran stated that she has been 
unemployed since 2001 for progressively worsening back pain, 
that her driving is limited, and that she requires household 
help.  

The examiner indicated that the veteran's posture was 
kyphotic, and that her gait was antalgic, adynamic, and very 
slow for her age.  The veteran's flexion was limited to 40 
degrees with severe pain throughout, extension was 10 degrees 
with pain throughout, and bilateral flexion and rotation were 
10 degrees and 15 degrees respectively.  Noted was an 
additional limitation because of pain with repetitive use and 
a reduction of 5 degrees in flexion, extension, lateral 
flexion, and lateral rotation.

VA medical records from the outpatient neuro clinic, dated 
July 2006, state that the veteran had persistent low back 
pain radiating to both legs, which increased when bending 
over, lifting, walking or pushing.  The record indicated she 
has severe limitation of truncal movements, walks with a 
walker, and takes opioids for pain.  The medical provider 
stated that the veteran has severe incapacitating low back 
pain with radiculopathy, is on opioids to control the pain, 
and is minimally functional.  He opined that the veteran is 
100 percent permanently disabled for employment.

VA medical records from the outpatient neuro clinic, dated 
July 2005, indicate that the veteran was incapacitated by 
pain and on chronic opioid therapy.  The records state that 
the veteran was unable to drive, do significant lifting 
and/or bending over, and could only walk short distances 
before needing to rest.  The report indicates that the 
veteran needed a walker to ambulate.  The medical provider 
opined that the veteran is 100 percent disabled and 
unemployable due to her condition and that it will likely be 
permanent.  

In order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2007).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as "marked" 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

While the RO had previously determined that referral for 
extraschedular consideration was not applicable, upon review 
of the record, the Board finds that a remand is required to 
permit the appropriate officials to consider the veteran's 
claims on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall refer the veteran's 
increased rating claims for a lumbar spine 
disability to the Director of the 
Compensation and Pension Service for 
consideration of the claim on an 
extraschedular basis under the provisions 
of 38 C.F.R. § 3.321(b)(1).

2.  Thereafter, if the claims remain 
denied, the RO shall send the veteran and 
her representative a supplemental 
statement of the case discussing the 
relevant laws and regulations, as well as 
the reasons for any subsequent denial.  
The case should thereafter be returned to 
the board for further review, as 
appropriate.

By this remand, the Board does not intimate any particular 
outcome as to the merits of the case.  The case is being 
remanded for necessary additional development.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

